Citation Nr: 0433531	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  00-20 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected chronic suppurative otitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (the RO).   

Procedural History

The veteran served on active duty from October 1965 until 
October 1967.  

In February 1969 the RO received the veteran's claim of 
entitlement to service connection for a left ear disability.  
A June 1969 rating decision granted service connection for 
otitis media, left ear, with perforated tympanic membrane.  
A 10 percent disability rating was assigned.  In August 1974 
the assigned disability rating was reduced to noncompensably 
disabling.  

In April 2000, the RO received the veteran's claim of 
entitlement to an increased (compensable) evaluation for 
service-connected for otitis media.  The July 2000 rating 
decision denied the veteran's claim.  The veteran disagreed 
with the July 2000 rating decision and initiated this appeal.  
The appeal was perfected by the timely submission of the 
veteran's substantive appeal (VA Form 9) in September 2000.

This claim was previously before the Board in October 2001 
and at that time was remanded for additional development.  
That development has been accomplished.  

In September 2004, the veteran presented sworn testimony at a 
personal hearing which was chaired by the undersigned 
Veterans Law Judge at the RO.  Copies of the transcript of 
the hearing is of record.  After that hearing, the veteran 
submitted additional evidence directly to the Board along 
with a waiver of consideration of that evidence by the RO.  
See 38 C.F.R. § 20.1304 (2004).  

Issues not on appeal

When this matter was previously before the Board in October 
2001, the Board denied the veteran's claim of entitlement to 
an increased rating for his service-connected left ear 
hearing loss.  The veteran did not appeal.  That decision is 
final.  See 38 C.F.R. § 20.1100 (2004).  

In May 2003, the RO received the veteran's claim of 
entitlement to service connection for tinnitus.  The August 
2004 rating decision denied the veteran's claim.  To the 
Board's knowledge, the veteran has not disagreed with that 
decision.  As such, it is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].


FINDING OF FACT

The veteran's left ear otitis media is manifested by 
subjective complaints of pain and sensitivity to moisture 
with a past history of draining but without current medical 
evidence of suppuration or aural polyps.  


CONCLUSION OF LAW

The criteria for a disability rating for chronic supperative 
otitis in excess of the currently assigned noncompensable 
rating have not been met.  38 U.S.C.A. § 1155 (West 2002).  
38 C.F.R. §§ 4.31, 4.85, Diagnostic Code 6200 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an increased (compensable) disability 
rating for service-connected chronic otitis media.  
Essentially, the he contends that symptoms such as pain and 
moisture sensitivity create a disability picture which 
warrants the assignment of an increased rating.  

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issue.  

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. § 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  
Regulations implementing the VCAA have been enacted.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2003).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (the Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a claim 
on its merits, the preponderance of the evidence must be 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that although the 
veteran submitted this claim in April 2000 prior to the 
enactment of the VCAA, the veteran was notified by the March 
2003 SSOC of the pertinent law and regulations, of the need 
to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claims.  

More significantly, a letter was sent to the veteran in April 
2001 which was specifically intended to address the 
requirements of the VCAA.  A follow-up letter was sent in 
March 2002 pursuant to the Board's remand.  See the Board's 
October 3, 2001 remand, page 7.  The March 2002 letter from 
the RO explained in detail the evidence needed to 
substantiate a claim for an increased rating of otitis media.  

Crucially, the March 2002 letter specifically notified the 
veteran that evidence of "an increase in severity" of the 
disability "such that current symptomatology more closely 
approximates the rating schedule criteria for the next higher 
evaluation" for his claim to be successful.  The letter 
provided the veteran with notice that records for treatment 
prior to March 2000 had been obtained and considered and that 
any evidence of treatment of statements generated after that 
date were now requested.  Thus, this letter not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the March 
2002 VCAA letter, the veteran was informed that VA "would 
make reasonable efforts to ...get the evidence necessary to 
support your claim"  VA advised that it would request "such 
things as medical records, employment records or records from 
other Federal agencies" which the veteran describe as being 
relevant to the claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The March 2002 letter asked the veteran to describe any 
additional information he wanted VA to obtain.  Further the 
letter advised the veteran that if he wished for VA to obtain 
additional evidence he must include "the name of the person, 
agency, or company who has records that you think will 
support your claim; the address of the person, agency or 
company; and the approximate time frame covered by the 
records."  The veteran was also informed that he was 
responsible to sign a release to give VA the authority to 
request documents from private healthcare providers.  The 
veteran was further advised that he could facilitate the 
process of his claim by providing any such records which were 
already in his possession to VA directly.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The March 2002 letter included notice 
that the veteran should send VA "any additional information 
or evidence...that you think will support your claim".  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that she could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that these documents properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the March 2002 letter expressly notified 
the veteran that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  

The Board additionally notes that the fact that the veteran's 
claim was next adjudicated by the RO in March 2003, a few 
days prior to the expiration of the one-year period following 
the March 2002 VCAA letter, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the letter 
sent to the veteran expressly notified him that he had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the RO obtained the veteran's service medical 
records and VA treatment records.  There are of record 
several recent examinations, which will be discussed in the 
analysis section below.  The Board's October 2001 remand was 
designed specifically to provided additional medical 
information.  The Board's remand instructions have been 
complied with.  

The Board additionally observes that general due process 
considerations have been satisfied.  The veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument in support of his appeal.  The 
veteran was informed of his right to a hearing and elected to 
present testimony at a personal hearing which was chaired by 
the undersigned at the RO in September 2004.  
A transcript of this testimony has been associated with the 
claims folder.  See 38 C.F.R. § 3.103 (2004).  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2004). 

A request for an increased rating must be viewed in light of 
the entire relevant 
medical history. See 38 C.F.R. § 4.1 (2004); Peyton v. 
Derwinski, 1 Vet. App. 282, 287 (1991).  However, the Court 
has held that, where entitlement to compensation has already 
been established, and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Specific schedular criteria will be discussed in the analysis 
below.

Analysis

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran has a documented history of chronic otitis media.  
A September 1967 physical profile record included a specific 
diagnosis of chronic otitis media, left ear, inactive, with 
residual tympanic perforation.  Post-service medical records 
continued the diagnosis of otitis media. 

Chronic suppurative otitis media is rated under Diagnostic 
Code 6200, which provides for a 10 percent disability rating 
with active suppuration or aural polyps.  
The Board has considered whether another diagnostic code 
might be more appropriate.  

The October 2002 VA examiner also diagnosed perforated left 
tympanic membrane with residual otosclerosis.  Diagnostic 
Code 6211, tympanic membrane perforation,  provides for a 
noncompensable rating only.  Therefore, although the veteran 
carries a diagnosis of perforated left tympanic membrane 
associated with his otitis media, dating back to service, 
rating the veteran under this Diagnostic Code would not be to 
his benefit.  

Otosclerosis is rated under Diagnostic Code 6202, with a note 
to rate the veteran's hearing impairment in order to achieve 
the rating.  As discussed elsewhere in this decision, the 
veteran's left ear hearing loss is separately rated, and the 
Board denied his claim of entitlement to an increased rating 
therefore in October 2001.  Similarly, with respect to 
Diagnostic Code 6201, chronic nonsuppurative otitis media 
with effusion, this diagnostic code also requires a 
disability rating based upon hearing impairment.  Because the 
veteran has already been granted a separate evaluation for 
hearing loss, rating the residuals of chronic otitis media 
under either Diagnostic Code 6201 or 6202 would constitute 
prohibited pyramiding and would therefore not be appropriate.  
See 38 C.F.R. § 4.14 (2004).  

The veteran and his representative have not themselves 
contended that another diagnostic code is more appropriate.  

Accordingly, the Board will continue to rate the veteran's 
service-connected otitis media under Diagnostic Code 6200, as 
has the RO.

Schedular criteria 

The schedular criteria provide that chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) provide for the following levels of disability:

10 %  during suppuration or with aural polyps 

Note:  Evaluate hearing impairment, and complications such as 
labyrinthitis, tinnitus, facial nerve paralysis, or bone loss 
of skull separately.  

38 C.F.R. § 4.87, Diagnostic Code 6200 (2004)

Discussion

The veteran's otitis is currently assigned a noncompensable 
disability rating.  Diagnostic Code 6200 does not 
specifically provide for a noncompensable rating.  Under 
38 C.F.R. § 4.31, in such circumstances a zero percent 
evaluation shall be assigned if the criteria for a 
compensable evaluation are not met.  

With respect to the possibility of assigning a 10 percent 
disability rating for otitis media, the recent medical 
evidence of record (including an October 2002 VA examination, 
an June 2004 VA audiology examination and an October 2004 
private medical examination) are absent any indication or 
diagnosis of aural polyps.  

Although suppuration was noted in service, there is not of 
record any current medical evidence indicating that the 
veteran currently experiences suppuration.

The Board's October 2001 remand was calculated, in part, to 
determine whether suppuration was present.  The February 2003 
addendum to the October 2002 VA examination conclusively 
stated that the examiner found no evidence of suppuration.  
Further, examinations in April 1974 and February 1978 also 
found no evidence of suppuration.  In fact, the last evidence 
which indicated active suppuration dates back to May 1969, a 
period of over 35 years now.  

Indeed, the veteran himself does not appear to contend that 
he currently suffers from suppuration.  In his May 2003 
statement, the veteran listed the manifestations of his ear 
disability.  Although he complained of his ears becoming 
painful when moisture is collected, there was no complaint of 
drainage.  Additionally, in his September 2004 testimony the 
veteran specifically denied currently experiencing drainage.  
[Hearing transcript, Page 6].  
  
Accordingly, as the evidence of record does not support a 
finding of active suppuration or aural polyps, the schedular 
criteria for an increased, 10 percent disability rating have 
not facially been met.  However, the veteran has ascribed 
various symptomatology, including pain, a sense of fullness, 
"popping" and tinnitus, to his service-connected otitis 
media.  The Board has given thought as to whether these 
symptoms should be considered.  See Mauerhan v. Principi, 16 
Vet. App. 436 (2002) [the specified factors for each 
incremental rating were examples rather than requirements for 
a particular rating; analysis should not be limited solely to 
whether the claimant exhibited the symptoms listed in the 
rating scheme].  
But see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) 
[the Board's consideration of factors which are wholly 
outside of the rating criteria provided by the regulations is 
error as a matter of law].

The note to the diagnostic code requires that hearing 
impairment, and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull 
should be separately rated.  The veteran has already been 
granted service connection for left-sided hearing loss, and 
there is no evidence that the veteran has experienced 
labyrinthitis, facial nerve paralysis or bone loss in his 
skull.  

With respect to tinnitus, as was noted in the Introduction 
the veteran claimed entitlement to service connection for 
tinnitus in May 2003, and his claim was denied by the RO in 
August 2004.  The veteran has not, to the Board's knowledge, 
appealed that decision and it is not within the Board's 
jurisdiction at this time.  
In any event, there is of record the June 2004 VA audiology 
examination in which the examiner determined that the 
veteran's tinnitus was bilateral and also found that this 
disability was not related to service, that is to say it is 
not associated with the veteran's service-connected left ear 
otitis media.  

In addition to a lack of medical evidence support the 
proposition that bilateral tinnitus is somehow related to 
left-sided otitis media, separate ratings for tinnitus for 
each ear may not be assigned as a matter of law.  See 
VAOPGCPREC 2-2003.  VA General Counsel opinions are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 
C.F.R. § 14.507 (2003).  Therefore, a rating for any claimed 
left-sided tinnitus as part of the veteran's chronic otitis 
media is not available under the regulation and also not 
supported by the medical evidence.  
  
The veteran has indicated that he experiences pain, a 
sensation of fullness, and popping which he contends is part 
of his otitis media.  He has not submitted or identified any 
evidence which would support the conclusion that such 
symptoms are  consistent otitis media.  The competent medical 
evidence, on the contrary, indicated that the veteran's 
otitis media is inactive and has been for decades.  It is now 
well settled that as a lay person without medical training 
the veteran is not competent to attribute symptoms to a 
particular cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions]. 
  
In short, there is no competent medical evidence which serves 
to establish that the veteran's claimed symptomatology, such 
as pain, a feeling of fullness and "popping", is in fact 
related to his service-connected otitis media.  In the 
absence of such evidence, the disability must be rated based 
on the schedular criteria only.  
See Massey, supra.  For reasons expressed above, the Board 
believes that the criteria for the assignment of a 10 percent 
rating have not been met.  

In conclusion, although the Board has no reason to doubt the 
veteran's sincerity, it has determined that the medical and 
other evidence of record does not indicate that the criteria 
for an increased (compensable) disability rating has been 
met.  See 38 C.F.R. § 4.31 (2004).  The benefit sought on 
appeal is therefore denied.  


ORDER

Entitlement to an increased (compensable) disability rating 
for chronic supperative otitis is denied.  




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



